 



THE BANK
LOAN MODIFICATION/RENEWAL AGREEMENT
K-TRON AMERICA, INC.
Routes 55 & 553
Pitman, NJ 08071

     
Date; July 5, 2005
  Loan #6039359-6600
Original Amount: $5,000,000.00
  Annual Fee: $12,500.00
Current Balance: $1,400,000.00
  Maturity Date: July 5, 2007

WHEREAS, the Borrower executed the note referred to above on June 24, 1998, and,
WHEREAS, the note, security agreement and commitment letter executed by K-Tron
America, Inc. (“Borrower”) and K-Tron International, Inc. (“Guarantor”) allow a
modification of interest rate, due date or other terms or conditions without
affecting the priority of The Bank’s lien.
NOW, therefore, in consideration of an annual fee of $12,500.00, the above
referenced note is extended and modified as follows:
IT IS HEREBY AGREED THAT THE ABOVE NUMBERED NOTE SHALL BECOME DUE JULY 5, 2007.
DURING THE TERMS OF THE RENEWAL, PAYMENTS OF INTEREST ONLY SHALL BE DUE EACH
MONTH BEGINNING AUGUST 1, 2005.
IT IS FURTHER AGREED THAT THE INTEREST RATE SHALL BE REDUCED TO PRIME RATE (AS
DEFINED IN THE NOTE) MINUS 1/2%, EFFECTIVE WITH THE DATE OF THIS LOAN
MODIFICATION/RENEWAL AGREEMENT.
IT IS FURTHER AGREED THAT UNTIL ALL OBLIGATIONS HEREUNDER ARE FULLY PAID AND
DISCHARGED, BORROWER AND GUARANTOR WILL NOT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE BANK.

  A.   PERMIT THE CONSOLIDATED DEBT TO WORTH RATIO OF GUARANTOR TO BE MORE THAN
1.10 AT FISCAL YEAR-END 2005 AND EACH FISCAL YEAR-END THEREAFTER.     B.  
PERMIT THE CONSOLIDATED NET WORTH OF GUARANTOR TO BE LESS THAN $40 MILLION AT
FISCAL YEAR-END 2005 AND EACH FISCAL YEAR-END THEREAFTER.

BOTH OF THE ABOVE COVENANTS SHALL BE CALCULATED EXCLUSIVE OF DECLINES DUE TO
CHANGES IN FOREIGN EXCHANGE RATES SUBSEQUENT TO JANUARY 1, 2005, AND THEY
REPLACE ALL PRIOR COVENANTS WITH RESPECT TO THE SUBJECT MATTER THEREOF.
FURTHER, BOTH OF THE ABOVE COVENANTS SHALL BE CALCULATED WITHOUT TAKING INTO
ACCOUNT THE RESULTS OF PENN CRUSHER CORPORATION AND ITS SUBSIDIARIES.

 



--------------------------------------------------------------------------------



 



     
K-TRON AMERICA, INC.
  Page 2

IT IS FURTHER AGREED THAT ANY EXISTING PROHIBITION REGARDING MERGERS OR
ACQUISITIONS BY GUARANTOR OR ITS SUBSIDIARIES WITHOUT THE WRITTEN APPROVAL OF
THE BANK IS HEREBY ELIMINATED.
All terms and conditions of the original note, commitment letter, existing loan
documents and any security thereto attached are fully incorporated herein and
fully ratified except as specifically modified by this modification agreement or
any other prior modification agreement among the parties or any prior waiver.

             
 
          ACCEPTED BY:
 
            THE BANK   K-TRON AMERICA, INC.
 
           
By:
  /s/ David J. Hanrahan Sr.   By:   /s/ Patricia Moore
 
           
 
  David J. Hanrahan Sr.       Patricia Moore
 
  Executive Vice President       Vice President of Finance
 
            Date:   Date: JULY 11, 2005
 
                    K-TRON INTERNATIONAL, INC.
 
           
 
      By:   /s/ R. Remick
 
           
 
          Ronald Remick
 
          Senior Vice President, CFO
 
          and Treasurer
 
                    Date: JULY 11, 2005

 